


EXHIBIT 10.33

 

[g284692koi001.jpg]

 

 

 

H. John Riley, Jr.
Chairman of The Compensation
and Succession Committee

 

February 24, 2009

 

Edward M. Liddy

 

Dear Ed,

 

This letter is to document the compensation and perquisites that will be
provided to you following your retirement on April 30, 2008, that were approved
by the Board on April 15, 2008 and revised by the Board on February 24, 2009.

 

The Corporation will provide you with the following perquisites or will
reimburse you for the reasonable expenses in obtaining the following for a
period of ten years from the date of your retirement unless noted otherwise
below:

 

1)              Office, secretary, and office equipment, including computers and
phones;

2)              Tax preparation services for tax years through 2011 on the same
terms available to senior officers of Allstate Insurance Company (“AIC”);

3)              Executive Health Management program under the terms made
available to senior officers of AIC;

4)              Use on a second priority basis of ground transportation services
using vehicles owned or leased by AIC and operated by AIC employees for
attendance at civic-related events;

5)              Access to corporate travel and meeting planning services used by
AIC for reservations;

6)              Use of AIC’s Glen Club membership for a period of ten years from
your retirement date as long as AIC maintains a membership; you will be
responsible for paying, and the Corporation will not reimburse you for, any
charges or fees related to your actual use of the Glen Club;

7)              Your membership in the Commercial Club through June 2009, the
Economic Club of Chicago through June 2009, the Chicago Club through
October 2008, and the Metropolitan Club through December 2008;

8)              Use of the 1953 Allstate Coupe from May 1 through September 30
of each year for a period of five years from the date of your retirement; and

9)              Other miscellaneous items for which the Corporation has
reimbursed you to date in the amount of $275.08.

 

Notwithstanding the provisions of the immediately preceding paragraph, Allstate
will neither provide to you, nor reimburse you for expenses in obtaining, the
perquisites listed in items 4, 5, 6 and 8, above, during the period that you are
employed by, or serve on the board of directors of, American International
Group, Inc. or any other competitor of Allstate. In addition, to the extent that
you use the perquisites listed in item 1 to conduct business on behalf of AIG or
any other competitor of Allstate, you will arrange for the Corporation to be
reimbursed.

 

--------------------------------------------------------------------------------


 

With regard to compensation, your salary, and long-term cash incentive awards
for the 2007-2009 and 2008-2010 performance cycles will be prorated based on
your retirement date of April 30, 2008.  The long-term cash incentive award for
the 2006-2008 cycle will not be prorated.  All awards will be paid at the time
all awards are paid for that particular cycle and calculated based on actual
results.

 

Finally, the Board is aware that Tom Wilson, Allstate’s Chairman, President, and
Chief Executive Officer approved your use of an Allstate jet to fly to
Teterboro, New Jersey on September 16, 2008 to attend emergency meetings
regarding the crisis in the U.S. financial markets and American International
Group, Inc.  The Board agrees that this was a proper exercise of Tom’s authority
and that his decision was an excellent one for both Allstate and the country in
light of the financial crisis.  Of course, the expense of the flight will be
imputed to you as income for tax purposes.

 

Allstate will reimburse you for the taxes associated with the cost of your
office, secretary, and office equipment to the extent provided by or reimbursed
by Allstate and for the taxes associated with the imputed income on the flight
to Teterboro, but will not provide any other tax reimbursement.

 

The reimbursement of any expenses described above shall be provided not later
than the end of the calendar year following the calendar year in which the
expense was incurred.  In addition, the amount of any expense eligible for
reimbursement, or in-kind benefit provided, during any calendar year shall not
affect the amount of such expense eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year.  Lastly, the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

To the extent applicable, it is the Board’s intention that the provision of such
perquisites and the reimbursement of such expenses are intended to comply with
the requirements of Internal Revenue Code section 409A (including any applicable
regulations and guidance thereunder).

 

If you have any questions regarding this letter, please contact me.

 

 

Sincerely,

 

 

/s/ H. John Riley, Jr.

 

H. John Riley, Jr.

 

 

2

--------------------------------------------------------------------------------
